Exhibit 10.1
 
FOUNDERS' AGREEMENT
FOUNDERS' AGREEMENT, dated as of the 31st day of July, 2014 (this "Agreement"),
among Lingerie Fighting Championships, Inc., a Nevada corporation (the
"Corporation"). Mohammed Ismail (the "Shareholder").
WHEREAS, the Shareholder desires to enter into an agreement with respect to the
restrictions of the transfer of the capital stock of the Corporation and certain
other matters.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
Section 1.1 Term. The term of this Agreement ("Term") shall commence on the date
hereof and shall continue in full force and effect until the earlier of such
time as each Shareholder holds record or beneficial title to the shares of
capital stock of the Corporation or three years after the date hereof.
Section 1.2 Issuance of Shares. The Corporation is willing to issue to the
Shareholder 650,000 shares of common stock (the "Shares1') on the terms and
conditions provided for in this Agreement.
Section 2.1 Transfer Restrictions: Permitted Transferees.
(a)          The Shareholder shall not, directly or indirectly, sell, exchange,
pledge, transfer, gift, grant an irrevocable proxy with respect to, devise,
assign or in any other way dispose of, encumber or grant a security interest in
(hereinafter referred to as "Transfer"), any capital stock of the Corporation or
any interest therein or any certificates representing any Shares, whether now or
hereafter owned, directly or indirectly, by the Shareholder, nor, if applicable,
permit the Transfer, whether directly or indirectly, of any interest in a
Shareholder, nor shall the Shareholder attempt to do so, except as expressly
permitted by this Agreement. The Corporation shall not transfer on its books any
Shares or issue any stock certificates unless the terms and conditions hereof
have been complied with. Any purported Transfer in violation of this Agreement
shall be invalid.
 
(b)          Notwithstanding anything contained herein to the contrary, the
prior written consent of the Corporation shall not be required for a Transfer of
all or part of a Shareholder's Shares to a Permitted Transferee, provided that,
in all cases, any Permitted Transferee that receives any Shares shall hold such
Shares subject to all of the terms and conditions of this Agreement, and shall,
as a condition of receiving such Shares, execute and deliver documentation
required by the Corporation confirming that they shall be bound by this
Agreement. A "Permitted Transferee" means (i) the parents, grandparents,
brothers, sisters, descendants (whether natural or adopted) and spouse of the
specified individual; (ii) any trust created solely for the benefit of any
individual described in clauses (i) above; (iii) any executor or administrator
for any of the individuals or their respective estates described in clauses (i)
and (ii) above; (iv) any partnership or limited liability company solely of the
individuals described in clauses (i) through (iii) above; (v) any tax exempt
corporate foundation created by any of the persons or entities described in
clauses (i) through (iv) above exclusively engaged in charitable purposes; and
(vi) any corporation or other entity all of the share capital or other equity
interests are owned solely by such individual and/or any of the individuals
described in clause (i) above.
 
 
1

--------------------------------------------------------------------------------

(c)        Notwithstanding anything contained herein to the contrary, any
Transfer to a Permitted Transferee shall consist solely of a transfer of the
economic interest of the Transferred Shares, but shall not under any
circumstance include a Transfer of the voting rights associated with such
Transferred Shares.
(d)        Notwithstanding anything contained herein to the contrary, the
restrictions contained in Section 2.1 shall terminate and have no further force
and effect eighteen (18) months after the Corporation becomes a public company
registered with the Securities and Exchange Commission.
Section 2.3 Legend. So long as this Agreement remains in effect, there shall be
noted conspicuously upon each stock certificate representing Shares, the
following statements:
"The shares represented by this certificate are subject to a certain Founders'
Agreement dated as of July 31, 2014, a copy of which is on file at the principal
office of the Corporation. Any sale, pledge, transfer, assignment or any other
disposition or encumbrance of the shares represented by this certificate in
violation of said Agreement shall be invalid."
"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state or other
jurisdiction. The shares may not be transferred except pursuant to an effective
registration statement under such Act and other applicable securities laws, or
pursuant to an exemption therefrom."
Section 2.4 Securities Law Compliance. Any Transfer of Shares shall be made in
full compliance with applicable federal and state securities law, including,
without limitation, to the extent applicable, the rules and regulations
promulgated under the Securities Act of 1933, as amended. Any Permitted
Transferee of Shares under this Agreement shall provide documentation
satisfactory to counsel to the Corporation that he is acquiring Shares for his
own account, for investment purposes only and not with a view to their resale or
distribution.
Section 2.5 Due Execution: No Conflict. The Shareholder represents and warrants,
and the Corporation represents and warrants to the Shareholder, that the
execution and delivery of this Agreement by him and the performance of his
obligations hereunder are not in violation of, and do not conflict with or
constitute a default under, any of the terms and provisions of any agreement,
indenture or instrument to which he is bound or any law, regulation, order,
decree or judgment to which he or she is subject; and that this Agreement
constitutes the valid and binding obligation of such person, enforceable against
him in accordance with the terms hereof.
Section 2.6 Investment Intent. The Shareholder represents and warrants to the
Corporation that the Shares have been acquired for his own account for
investment purposes only and not with a view to the distribution or resale
thereof. The Shareholder agrees that he will not distribute, resell or offer the
Shares or any interest therein unless registered pursuant to the Securities Act
of 1933, as amended, and any applicable state securities laws, or unless an
exemption from registration is available thereunder.
2

--------------------------------------------------------------------------------

Section 2.7 No Market. The Shareholder is aware that there is no market for the
Shares, that it is unlikely that any such market will ever develop, and that it
may not be possible to liquidate the Shareholder's investment, and, in any
event, that there are substantial restrictions on the transferability of the
Shares under applicable federal and state securities law and the provisions of
this Agreement.
Section 3.1 Opportunities. The Shareholder, on behalf of himself and his
respective affiliates, shall conduct the Business and all derivative and related
Businesses solely through, and for the benefit of, the Corporation. All
opportunities within the scope of the Business involving third parties shall
belong to and be carried out for the account of the Corporation. "Business"
shall mean being directly or indirectly involved in an integrated media and
entertainment business, principally engaged in the production and distribution
of content through various channels including television rights agreements,
pay-per-view event programming, live events, licensing of various LFC themed
products and the sale of consumer products featuring our brands.
Section 3.2 Confidentiality. The Shareholder shall retain in strict confidence,
and shall not use for any purpose whatsoever, or divulge, disseminate or
disclose to any third party (other than in furtherance of the business purposes
of the Corporation or as may be required by law) all proprietary or confidential
information relating to the Corporation's business, including, without
limitation, product information, financial information, product availability,
development plans, distribution methods and channels, pricing information,
business methods, management information systems and software, customer lists,
supplier lists, leads, solicitations and contacts, know-how, show-how,
inventions, improvements, specifications, trade secrets, agreements, research
and development, business plans and marketing plans of the Corporation, whether
or not any of the foregoing are copyrightable or patentable.
                                 Section 3.3 Non-Competition. The Shareholder,
on behalf of himself and his respective affiliates hereby severally warrants,
covenants and agrees that, neither he nor his affiliates will, during the
applicable Restrictive Covenant Period (as defined below), directly or
indirectly, without the prior written consent of the Corporation, engage in or
be interested in any business which directly or indirectly is competitive with
the Business nor during such period or thereafter, shall he or his affiliates
retain or hire (on behalf of himself or any other person or entity) any person
or entity who is or was an employee, consultant or agent of the Corporation. A
party shall be deemed to be directly or indirectly interested in a business if
he shall be engaged or affiliated directly or indirectly with such business as a
stockholder, director, officer, employee, salesman, sales representative, agent,
broker, partner, individual proprietor, lender, consultant or otherwise, but not
if such interest is limited solely to the ownership of five percent (5%) or less
of the equity or debt securities of any Corporation whose shares are listed for
trading on a national securities exchange or quoted on the National Association
of Securities Dealers Automated Quotation System. For purposes of this
Agreement, the "Restrictive Covenant Period" shall be for so long as the
Shareholder holds any Shares of the Corporation and until he has ceased to be a
Shareholder of the Corporation and for a period of one (1) year thereafter.
3

--------------------------------------------------------------------------------

Section 3.4 Blue Penciling. If any provision of Section 3.3 shall be held to be
contrary to law or invalid or unenforceable in any respect or any jurisdiction,
or as to any one or more periods of time, areas or business activities, the
remaining provisions shall not be affected but shall remain in full force and
effect as to the other and remaining parts, and any such invalid or
unenforceable provisions shall be deemed, without further action on the part of
the parties hereto, modified, amended and limited to the extent necessary to
render the same valid and enforceable.
Section 3.5 Specific Performance. The parties recognize and acknowledge that the
Shares are closely held and the market therefor is limited and that,
accordingly, in the event of a breach or default by one or more of the parties
hereto of the terms and conditions of this Agreement, the damages to the
remaining parties to this Agreement, or any one or more of them, may be
impossible to ascertain and such parties will not have an adequate remedy at
law. In the event of any such breach or default in the performance of the terms
and provisions of this Agreement, any aggrieved party or parties shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, without the necessity to post a bond
or prove special damages, to enforce the specific performance of the terms and
conditions of this Agreement, to enjoin further violations of the provisions of
this Agreement and/or to obtain damages. Such remedies shall however be
cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or at law.
Section 4.1 Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the respective successors, personal
representatives, heirs and assigns; provided, however, that none of the parties
hereto may assign any of his or its rights or obligations under this Agreement.
Section 4.2 Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada.
Section 4.3 References: Counsel. The headings in this Agreement are for
convenience of reference only and not for any other purpose. The Shareholder
acknowledges and agrees that he has received or has had the opportunity to
receive independent legal counsel of its own choice and that he has been
sufficiently apprised of his rights and responsibilities with regard to the
substance of this Agreement.
Section 4.4 Further Assurances. The parties shall execute and deliver such
further instruments and documents as may be required to carry out the intended
purposes of this Agreement.
                                 Section 4.5 Counterparts. This Agreement may be
executed in counterparts and by facsimile or other electronic means, each of
which shall be an original but all of which shall constitute a single
instrument.
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Founders'
Agreement as of the date first written above.

  LINGERIE FIGHTING CHAMPIONSHIPS, INC.          
 
By:
/s/ Shaun Donnelly       Name: Shaun Donnelly       Title: Chief Executive
Officer          

 

           
 
 
/s/ Mohammed Ismail       Mohammed Ismail                

          
 
 
 
5